ORDER

PER CURIAM.
Andre Reynolds appeals the judgment entered on his conviction for drug trafficking. He claims that the trial court erred by admitting hearsay and by repeatedly instructing the jury to continue deliberating and failing to give a “hammer instruction” or declare a mistrial sua sponte.
We have reviewed the parties’ briefs and the record on appeal and find no error of *789law. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision. The judgment is affirmed under Rule 30.25(b).